Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the length of the abstract is 204 words, and because of the legal term “means” [Abstract Line 10].  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph 56 Line 5 could read “…five of the foldable containers of Figure 15 have been layered (FC1-FC5).”
Paragraph 57 Line 2 could read “…include an upper panel (110) ….”


Claim Objections
Claims 1-18 are objected to because of the following informalities.  Appropriate correction is required.
	Claim 1 in the preamble could read “A 
	Claim 9 Lines 2-3 could read “…whose one part is installed on the above first hinge part ….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the back-and-forth guide part" in Line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no initial mentioning of a back-and-forth guide part in Claim 1.
Claim 3 recites the following limitations: "the back-and-forth movement guide part" in Line 1, “the first roller part” in Line 2, and “the second roller part” in Line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 recites the following limitations: "the first and second latching parts" in Line 1, and “the third latching part” in Line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the following limitations: "the first hinge part" in Line 1, “the second hinge part” in Line 2, and “the third hinge axis” in Line 4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 13, the terms “an upper circular arc type cover”, and “a lower circular arc type cover”, are indefinite, because of the term “type”.  Are these upper and lower circular arc covers, or are they structures that act as covers?  See MPEP § 2173.05(b)(III)(E).
Allowable Subject Matter
Claims 1, 4, 6, 8, 10-12, and 14-18 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding foldable containers with rotatable doors and fixing bars.  However, the prior art does not expressly disclose first and second supporting members provided at the inner surface of the upper panel part so as to be movable forwards and backwards.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736